Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon review of the application record, it was found that the last office action, Notice of Allowability PTOL-37, item 3, included only claims 49-51 and 53-65 as allowed claims and inadvertently omitted claims 66, 69 and 70. This office action clarifies hereby that claims 49-51, 53-66, 69 and 70 are allowed. 
As mentioned in the last office action (Notice of Allowability, PTOL-37, dated January 04, 2022), claims 67-68 are cancelled. Applicant’s response is not deemed necessary since claims 67-68 are non-elected claims without traverse (see Non-Final Rejection, issued on September 10, 2021, para. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASHOK PATEL/Primary Examiner, Art Unit 2879